Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22, 26, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11, line 14, the language “the outer side” is indefinite as claim 11 defines an outer side for the outer layer and an outer side for the carrier material.  Thus, it is unclear if the language on line 14 is referring to the outer side of the outer layer or the outer side of the carrier material.  
In claims 28 and 29, the language “the texture” is indefinite as claim 11 defines a texture for both the outer side of the outer layer and either the inner side or the outer side of the carrier material.  Thus, it is unclear if the language in claims 28 and 29 is referring to the texture of the outer layer or the carrier material.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-15, 18-22, 27, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Nuernberg (US 2010/025594) and further in view of Tang (7,749,116) or Ou Chen (6,663,520). Note the basis for the rejections set forth in the office action filed July 21, 2022.  Regarding the amendments to claim 11, the combination of Shishido in view of Fushihara, Taniguchi and Tang or Ou Chen lacks the teaching for the outer side of the outer layer to comprise a texturing having a depth of about 0.01 mm to about 1.5 mm as recited.  Nuernberg reveals that it is known in the art of soccer balls to provide the outer layer of the panels of the soccer ball with a pseudo-seam having a depth in the range of about 0.5 mm to about 2 mm, for example about 1 mm.  The 1 mm depth for the pseudo seam defines a texture having a depth of about 0.01 mm to about 1.5 mm as recited.  Note paragraph [0014] of Nuernberg.  It would have been obvious to one of ordinary skill in the art to provide the soccer ball panel of Shishido with the pseudo seams of Nuernberg in order to alter the aerodynamic properties of the ball and reduce fluttering.  
Regarding the amendment to claim 14, the rejection of claim 14 as set forth in the office action filed July 21, 2022 stated that the polyester film, PVC film, polyethylene film or polypropylene film as disclosed on column 6, lines 30-42 of Shishido define a foil.  These materials also define a polymeric foil as recited.  
Regarding new claim 28, note paragraph [0014] of Nuernberg stating that the pseudo-seams have a width of about 1 mm to about 3 mm, for example about 2 mm.  Thus, Nuernberg defines a texture comprising indentations that overlap in range with that claimed.  Note MPEP 2144.05(I) stating that “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Thus, Nuernberg teaches a prima facie case of obviousness for the recited width of the indentations.  
Regarding new claim 29, note paragraph [0050] of Nuernberg stating that the soccer ball may include additional texturing comprising recesses on the panels (30, 40) for improving ball grip.  Note paragraph [0051] stating that the height of the texturing may be ≤ about 0.5 mm.  Thus, Nuernberg defines a range that overlaps with the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to provide the soccer ball of Shishido with the additional texturing of Nuernberg having a depth of ≤ about 0.5 mm in order to increase the grip characteristics of the ball.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Nuernberg (US 2010/025594) and Tang (7,749,116) or Ou Chen (6,663,520), each further in view of Chuang (US 2017/0087418). Note the basis for the rejections set forth in the office action filed July 21, 2022.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Nuernberg (US 2010/0255,94) and Tang (7,749,116) or Ou Chen (6,663,520), each further in view of Lai (5,320,345). Note the basis for the rejections set forth in the office action filed July 21, 2022.  
Allowable Subject Matter
Claims 1-7, 9, 10, 23-25 and 27 are allowed.
Response to Arguments
Applicant's arguments filed October 21, 2022 with respect to claims 11-22, 26 and 27 have been fully considered but they are not persuasive.  Regarding claim 11, the applicant contends that the combination of Shishido in view of Fushihara and Taniguchi and further in view of Tang or Ou Chen lacks the teaching for the outer layer to comprise a texture with a depth as recited.  The applicant states that Fushihara teaches texturing for the ball for adhesion purposes but that it would not have been obvious to texture the outer layer because this layer is not adhered to another layer.  This argument is not persuasive as the rejection of claim 11 as set forth above now includes the reference to Nuernberg.  Nuernberg teaches that it is known in the art of soccer balls to provide the outer layer of the panels of the soccer ball with a pseudo-seam having a depth in the range of about 0.5 mm to about 2 mm, for example about 1 mm.  The 1 mm depth for the pseudo seam defines a texture having a depth of about 0.01 mm to about 1.5 mm as recited.  Note paragraph [0014] of Nuernberg.  It would have been obvious to one of ordinary skill in the art to provide the soccer ball panel of Shishido with the pseudo seams of Nuernberg in order to alter the aerodynamic properties of the ball and reduce fluttering.  
Regarding claim 18, the applicant states that the applied combination does not teach a carrier material with a thickness as recited.  The applicant contends that Shishido teaches a shock absorbing member with a thickness of 1-7 mm which would be greater when considering the additional woven fabric.  The applicant states that one of ordinary skill in the art would not be motivated to reduce the thickness of the shock absorbing member to meet the claim limitation as Shishido states that the shock absorbing member provides a great shock absorbing function.  However, this argument is not persuasive.  As stated in the office action filed July 21, 2022, the carrier material is considered to comprise the outer shock absorbing layer (17a) and the woven element (16b) as shown in Figure 13.  It is noted that the teachings for the shock absorbing element to have a thickness of 1-7 mm relates to the embodiment of Figures 7 and 11 where the shock absorbing element is provided as a single layer which substantially fills the cavity formed by the panel (14) and the folded portion (19).  However, Figure 13 shows the shock absorbing layer as comprising two layers (17a, 17b) and thus, the outer shock absorbing layer (17a) as shown in Figure 13 would obviously have a thickness less than that of the shock absorbing element (17) as shown in Figure 11.  Therefore, it would have been obvious to one of ordinary skill in the art to form the outer shock absorbing layer (17a) with a thickness less than 1 mm in order to permit the inner and outer shock absorbing layers (17a, 17b) to substantially fill the same space as created by the single shock absorbing layer of Figure 11.  Again, it is noted that the particular dimension for the thickness of the carrier material is considered to be obvious given the teachings of Shishido and lacking a showing of criticality for the particular dimension by the demonstration of a new and unexpected result obtained therefrom and because it appears that that the dimension as suggested by Shishido would accomplish similar purposes.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711